EXHIBIT 32 Certification Pursuant to Rule 13a-14(b)/15d-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350 Tannin Fuja, Ph.D., President and Chief Executive Officer of Vivakor, Inc. (the “Company”), and Ed Corrente, Chief Financial Officer of the Company, each certifies, pursuant to Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 and 18 U.S.C. Section1350, that: the Quarterly Report on Form 10-Q of the Company for the quarterly period ended June30, 2009 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: July 31, 2009 /s/ Tannin Fuja Tannin Fuja, Ph.D. President and Chief Executive Officer Dated: July 31, 2009 /s/ Ed Corrente Ed Corrente Chief Financial Officer
